FILED
                             NOT FOR PUBLICATION                              MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADAN ESPINOZA-ESCOBEDO,                           No. 06-73950

               Petitioner,                        Agency No. A030-401-214

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Adan Espinoza-Escobedo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252,

and we grant the petition for review and remand for further proceedings.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency determined that petitioner was removable under the aggravated

felony ground of deportation, 8 U.S.C. § 1227(a)(2)(A)(iii), based on his 1977

conviction for violating California Penal Code § 245(a). Subsequent to the

agency’s decision in this case, we held in Ledezma-Galicia v. Holder, Nos. 03-

73648, 04-35048, 2010 WL 5174979 (9th Cir. Dec. 22, 2010), that 8 U.S.C.

§ 1227(a)(2)(A)(iii) does not apply to convictions that occurred prior to November

18, 1988. We therefore grant the petition for review and remand to the agency in

light of Ledezma-Galicia.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   06-73950